Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.
 
Summary
3.    	This office action for US Patent application 15/828,263 is responsive to the RCE filed on 03/10/2021 in response to the Advisory Action and Final Rejection of 02/26/2012 and 12/10/2020, respectively. Claims 1, 7, 9, and 16 have been amended, where Claims 1, 9, and 16 are independent claims. Further, Claims 2, 3, 10, 11, and 17-20 have been canceled. Currently, claims 1, 4-9, and 12-16 are pending and are presented for examination.

Response to Arguments
4.    	Applicant’s remarks filed on 03/10/2021 with respect to the amendments and arguments have been fully considered and are persuasive.  Please reference the Examiner initiated interview (see attached PTO-413B) regarding the examiner amendments as discussed below. In light of the foregoing, there are no issue(s) remaining.
Allowable Subject Matter
5. 	Claims 1, 4-9, and 12-16 are allowed.

Examiner’s Amendment
6.    	An Examiner’s amendment to the record appearing below pertains to claims 1, 4, 9, 12, and 16.  During the interview (04/29/2021), the Examiner noted the limitation “change the first image into the second image” (emphasis added) was not clear as to the meaning of change. Proposed amendments to independent claims 1, 9 and 16 were discussed during a follow-up interview (05/03/2021) to more clearly show the “change” refers to changing a parameter of the first image that results in the second image.  Specifically, language from claims 4 and 12 would be moved to claims 1 and 9, respectively, to show that the change is “obtained by differently processing at least one or more of a shape, clarity, transparency, brightness, color, or object size of the first image”.  Additional changes were also made to dependent claims 4 and 12. Lastly, the commas that separate the limitation in claim 1 were changed to semicolons to be consistent with claims 9 and 16. The resulting amendments appear below.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was provided on May 03, 2021 during the Examiner initiated interview with the attorney Michael Rodriguez (Reg. No. 60,236).



The application has been amended as follows:
1.	(Currently Amended)	An electronic device, comprising:
a camera;
a display;
a memory storing an iris image and a plurality of images; and
a processor configured to: 
select an image for representing eyes from the memory;
activate an iris recognition function;
in response to activating the iris recognition function, control the camera to capture an eye image; 
identify an eye included in the eye image captured by the camera; 
identify a first image corresponding to a first distance among the plurality of images when a distance between the eye and the electronic device is the first distance;
control the display to display the first image, the first image being different from the eye included in the eye image, when the distance between the electronic device and the eye is a first distance; 
identify a second image corresponding to a second distance among the plurality of images when the distance between the eye and the electronic device is the second distance;
change the first image into the second image obtained by differently processing at least one or more of a shape, clarity, transparency, brightness, color, or object size of the first image and control the display to display the second image associated with the first image when the distance between the electronic device and the eye is a second distance different from the first distance; and


4.	(Currently Amended) The electronic device of claim 1, wherein the first image indicates a first object, the second image indicates the first object, and at least one of a shape, clarity, transparency, brightness, color, and/or object size of the first object of the first image is different from that of the second image.

9.	(Currently Amended)	A method for displaying an image for iris recognition in an electronic device, the method comprising:
selecting an image for representing eyes from a memory of the electronic device;
activating an iris recognition function;
in response to activating the iris recognition function, capturing an image using a camera;
identifying an eye included in the image captured by the camera;
identifying a first image corresponding to a first distance among a plurality of pre-stored images when a distance between the eye and the electronic device is the first distance;
displaying the first image, the first image being different from the eye included in the image, when the distance between the electronic device and the eye included in the image captured by a camera is a first distance; 
identifying a second image corresponding to a second distance among the plurality of pre-stored images when the distance between the eye and the electronic device is the second distance;
obtained by differently processing at least one or more of a shape, clarity, transparency, brightness, color, or object size of the first image and displaying the second image associated with the first image when the distance between the electronic device and the eye is the second distance different from the first distance; and
performing authentication using an iris image and the eye included in the image captured by the camera when the distance between the electronic device and the eye included in the image captured by the camera is a distance within an iris-recognizable range. 

12.	(Currently Amended) The method of claim 9, wherein the first image indicates a first object, the second image indicates the first object, and at least one of a shape, clarity, transparency, brightness, color, and/or object size of the first object of the first image is different from that of the second image.

16.	(Currently Amended)	A non-transitory computer readable medium including a program that, when executed by at least one processor, is configured to cause the at least one processor to:
select an image for representing eyes from a memory;
activate an iris recognition function;
in response to activating the iris recognition function, capture an image using a camera;
identify an eye included in the image captured by the camera;
identify a first image corresponding to a first distance among a plurality of pre-stored images when a distance between the eye and an electronic device is the first distance;

identify a second image corresponding to a second distance among the plurality of pre-stored images when the distance between the eye and the electronic device is the second distance;
change the first image into the second image obtained by differently processing at least one or more of a shape, clarity, transparency, brightness, color, or object size of the first image and display the second image associated with the first image when the distance between the electronic device and the eye is the second distance different from the first distance; and
perform authentication using an iris image and the eye included in the image captured by the camera when the distance between the electronic device and the eye included in the image captured by the camera is a distance within an iris-recognizable range.

REASONS FOR ALLOWANCE
7.	The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to iris recognition and authentication using an iris image and a plurality of images stored in memory from which first and second images corresponding to first and second distances between an eye and a camera can be identified and displayed according to distance. The first image displayed is changed into the second image by processing at least one or more of a shape, clarity, transparency, brightness, color, or object size of the first image and the second image is then displayed when the distance between the camera and the eye is the second distance. Once an iris-recognizable range is obtained, authentication is performed using the iris image.
“identify a first image corresponding to a first distance among the plurality of images (stored in memory – line 4 of claim 1) when a distance between the eye and the electronic device is the first distance, …identify a second image corresponding to a second distance among the plurality of images (stored in memory – line 4 of claim 1) when the distance between the eye and the electronic device is the second distance; change the first image into the second image obtained by differently processing at least one or more of a shape, clarity, transparency, brightness, color, or object size of the first image and control the display to display the second image associated with the first image when the distance between the electronic device and the eye is a second distance different from the first distance” as recited for e.g. in independent claim 1.  The foregoing features in relation to identifying and displaying first and second images corresponding to first and second distances, respectively, between the eye (of a user) and the camera, were previously found in now canceled claim 3, which was identified as containing allowable subject matter (see pg. 16 of office action dated 12/10/2020).  The remaining prior art (notably Murillo) also do not address these features in the context of iris recognition and authentication as claimed. Therefore for the reasons given, the Examiner finds the collective teachings of the above prior art do not reasonably disclose the combined features of amended independent claims 1, 9, and 16 as they pertain to iris recognition and authentication when the distance between the electronic device and the eye included in a captured image by a camera of said electronic device is a distance within an iris-recognizable range.  Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 11/30/2016).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the foregoing reasons presented above, Claims 1, 3-6, 10, and 12 are allowed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486